United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Silver Spring, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0713
Issued: December 23, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 9, 2021 appellant filed a timely appeal from a November 24, 2020 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from the last merit decision, dated September 17, 2019, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On April 7, 2017 appellant, then a 28-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that on March 31, 2017 she sustained a right ankle sprain when she slipped
1

5 U.S.C. § 8101 et seq.

down a wet hill during the rain while in the performance of duty. She stopped work on the date of
the alleged injury. OWCP initially accepted appellant’s claim for sprain of the right ankle and
subsequently expanded the acceptance of the claim to include post-traumatic plantar fasciitis and
post-traumatic instability of the right ankle with osteochondral damage.
On June 24, 2019 appellant filed claims for compensation (Form CA-7) for disability from
December 28, 2018 through April 8, 2019 and April 9 through June 21, 2019 as a result of her
accepted employment injury.
OWCP subsequently received medical evidence.
In a July 3, 2019 letter, OWCP referenced appellant’s claim for wage-loss compensation
for disability from work for the period December 21, 2018 through April 8, 2019. It authorized
payment for 2.87 hours on January 23, 2019 and 4.26 hours on February 22, 2019; it further noted,
however, that the medical evidence of record was insufficient to establish the remainder of h er
claim for four hours on December 28, 2018.2 OWCP advised appellant of the type of medical
evidence needed to support her claim and afforded her 30 days to submit the necessary evidence.
In a separate development letter of even date, OWCP advised appellant that no evidence
had been submitted to establish her claim for disability commencing April 9, 2019. It afforded her
30 days to submit the requested evidence.
OWCP thereafter received additional medical evidence.
On August 13, 2019 appellant filed additional Form CA-7 claims for wage-loss
compensation and submitted medical evidence in support of her claims.
In a September 5, 2019 decision, OWCP denied, in part, appellant’s claim for wage-loss
compensation for disability from work from December 28, 2018 through April 8, 2019. It found
that the medical evidence of record was sufficient to establish that she sought treatment of her
accepted employment conditions for 2.87 hours on January 23, 2019 and 4.26 hours on
February 22, 2019. OWCP further found, however, that the medical evidence of record was
insufficient to support that appellant sought treatment for four hours on December 28, 2018. It
noted that she did not submit medical evidence related to her treatment on December 28, 2018 in
response to its July 3, 2019 development letter. OWCP advised that the employing establishment
had not certified any other dates or hours claimed and, therefore, compensation was not payable
for the claimed dates and hours, and no formal decision was necessary.
Appellant continued to file Form CA-7 claims for wage-loss compensation.
By decision dated September 17, 2019, OWCP denied appellant’s claim for wage-loss
compensation for disability commencing April 9, 2019, finding that the medical evidence of record

2

On August 27, 2019 OWCP paid appellant wage-loss compensation for time lost from work, 2.18 hours on
December 21, 2018 and 3.5 hours on March 29, 2019.

2

was insufficient to establish disability from work due to the accepted March 31, 2017 employment
injury.
Appellant subsequently submitted medical evidence dated from November 19, 2018
through March 24, 2020, which addressed her right ankle conditions, disability from work
commencing on September 18, 2019 and March 24, 2020, and work restrictions.
On September 9, 2020 appellant requested reconsideration. Her appeal request form noted
that she was requesting reconsideration of OWCP’s September 5, 2019 decision, which addressed
her claim for disability for the period December 28, 2018 through April 8, 2019. In an
accompanying letter dated September 4, 2020, appellant noted that she had “submitted a CA-7 for
compensation dated April 8, 2019 -- October 4, 2019.” She contended that she remained disabled
from her letter carrier duties and “should be able to receive compensation starting May 2019 -October 4, 2019, due to [her] physician’s orders and the worsening of [her] ankle.”
OWCP received a February 14, 2010 report by Dr. Paul S. Cooper, a Board-certified
orthopedic surgeon, who noted a history of the accepted March 31, 2017 employment injury,
discussed findings on examination of appellant’s right ankle, diagnosed the accepted condition of
instability of right ankle joint, and recommended arthroscopic right ankle surgery.
By decision dated November 24, 2020, OWCP denied appellant’s reconsideration request,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.3 This discretionary authority, however, is subject to certain restrictions. A request
for reconsideration must be received within one year of the date of OWCP’s decision for which
review is sought. 4 Timeliness is determined by the document receipt date (i.e., the “received date”
in OWCP’s Integrated Federal Employees’ Compensation System (iFECS)). 5 Imposition of this
one-year filing limitation does not constitute an abuse of discretion. 6
When a request for reconsideration is untimely, OWCP undertakes a limited review to
determine whether the request demonstrates clear evidence that OWCP’s most recent merit
decision was in error. 7 OWCP’s procedures provide that it will reopen a claimant’s case for merit
review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607, if the
3

5 U.S.C. § 8128(a); L.W., Docket No. 18-1475 (issued February 7, 2019); Y.S., Docket No. 08-0440 (issued
March 16, 2009).
4

20 C.F.R. § 10.607(a).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

6

G.G., Docket No. 18-1074 (issued January 7, 2019); E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D.
Faidley, Jr., 41 ECAB 104 (1989).
7

See 20 C.F.R. § 10.607(b); M.H., Docket No. 18-0623 (issued October 4, 2018); Charles J. Prudencio, 41 ECAB
499, 501-02 (1990).

3

claimant’s request for reconsideration demonstrates clear evidence of error on the part of OWCP. 8
In this regard, OWCP will limit its focus to a review of how the newly submitted evidence bears
on the prior evidence of record.9
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. 10 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error. Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error. It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. To demonstrate cle ar evidence
of error, the evidence submitted must not only be of sufficient probative value to create a conflict
in medical opinion or establish a clear procedural error, but must be of sufficient probative value
to shift the weight of the evidence in favor of the claimant and raise a substantial question as to
the correctness of OWCP’s decision. The Board makes an independent determination as to
whether a claimant has demonstrated clear evidence of error on the part of OWCP. 11
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of
OWCP’s September 5, 2019 decision, finding that it was untimely filed and failed to demonstrate
clear evidence of error.
OWCP’s regulations12 and procedures 13 establish a one-year time limit for requesting
reconsideration, which begins on the date of the last merit decision issued in the case. A right to
reconsideration within one year also accompanies any subsequent merit decision on the issues. 14
The most recent merit decision pertaining to appellant’s claim for wage-loss compensation for
disability on December 28, 2018 was dated September 5, 2019. As OWCP received her request
for reconsideration on September 9, 2020, more than one year after the September 5, 2019
decision, the Board finds that it was untimely filed. Because appellant’s request was untimely
8

L.C., Docket No. 18-1407 (issued February 14, 2019); M.L., Docket No. 09-0956 (issued April 15, 2010). See
also id. at § 10.607(b); supra note 5 at Chapter 2.1602.5 (February 2016).
9

J.M., Docket No. 19-1842 (issued April 23, 2020); J.W., Docket No. 18-0703 (issued November 14, 2018);
Robert G. Burns, 57 ECAB 657 (2006).
10

S.C., Docket No. 18-0126 (issued May 14, 2016); supra note 5 at Chapter 2.1602.5(a) (February 2016).

11

U.C., Docket No. 19-1753 (issued June 10, 2020).

12

20 C.F.R. § 10.607(a); see F.N., Docket No. 18-1543 (issued March 6, 2019); Alberta Dukes, 56 ECAB
247 (2005).
13

Supra note 5 at Chapter 2.1602.4 (February 2016); see L.A., Docket No. 19-0471 (issued October 29, 2019);
Veletta C. Coleman, 48 ECAB 367, 370 (1997).
14

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

4

filed, she must demonstrate clear evidence of error on the part of OWCP in denying her claim for
wage-loss compensation on the claimed date.
In support of her untimely request for reconsideration of OWCP’s September 5, 2019
decision, appellant submitted Dr. Cooper’s February 14, 2020 report. Dr. Cooper diagnosed the
accepted condition of instability of right ankle joint and recommended arthroscopic right ankle
surgery. He did not, however, offer a medical opinion addressing whether appellant’s claimed
disability on December 28, 2018 was due to the accepted March 31, 2017 employment injury. As
such, this evidence does not address the relevant issue. 15
OWCP also received evidence regarding appellant’s medical status during the period
November 19, 2018 through March 24, 2020. None of the evidence manifests on its face that it
committed an error in denying appellant’s claim for disability on December 28, 2018. Appellant
has not submitted evidence of sufficient probative value to raise a substantial question as to the
correctness of OWCP’s decision. Thus, the evidence is insufficient to demonstrate clear evidence
of error.16
The Board, thus, finds that appellant has not raised an argument or submitted any evidence
that manifests on its face that OWCP committed an error in denying her claim for disability
compensation.17 Thus, the Board finds that her untimely request for reconsideration of OWCP’s
September 5, 2019 decision failed to demonstrate clear evidence of error. 18
The Board notes, however, that appellant’s September 9, 2020 request for reconsideration
also contested OWCP’s September 17, 2019 decision, which denied appellant’s claim for
compensation for disability commencing April 9, 2019. In her attached statement, appellant noted
that she was contesting the denial of her claim for compensation for the period May through
October 2019, which is part of the period covered by the September 17, 2019 decision.
Accordingly, as OWCP has not addressed appellant’s request for reconsideration of OWCP’s
September 17, 2019 decision, the Board will set aside the September 9, 2020 decision in part and
remand the case for OWCP to review the evidence, make findings of fact, and provide reasons for
its decision, pursuant to the standards set f orth in section 5 U.S.C. § 8124(a) and 20 C.F.R.
§ 10.126. After this and other such further development as deemed necessary, it shall issue an
appropriate decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
OWCP’s September 5, 2019 decision, finding that it was untimely filed and failed to demonstrate

15

T.C., Docket No. 19-1709 (issued June 5, 2020); B.W., Docket No. 19-0626 (issued March 4, 2020).

16

J.C., Docket No. 20-1250 (issued May 24, 2021); W.D., Docket No. 19-0062 (issued April 15, 2019).

17

J.C., id.

18

Id.

5

clear evidence of error. The Board further finds that this case is not in posture for decision with
regard to appellant’s request for reconsideration of OWCP’s September 17, 2019 decision.
ORDER
IT IS HEREBY ORDERED THAT the November 24, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. The case is remanded
for further proceedings consistent with this decision of the Board.
Issued: December 23, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

